United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1841
Issued: July 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 18, 2014 appellant filed a timely appeal from April 29 and August 8, 2014
merit decisions of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly exercised its discretion in denying appellant’s
requests for travel reimbursement.
On appeal, appellant asserts that OWCP was irrational and erroneous in denying his
reasonable and necessary travel expenses including meal and hotel expenses from March 10 to
12, 2014, for reasonable and necessary examination and surgery performed by Dr. Paul V.
1

An oral argument scheduled for June 18, 2015 was cancelled at appellant’s request.

2

5 U.S.C. §§ 8101-8193.

Spiegl, a Board-certified orthopedic surgeon. He maintains that a physician was not available
within 100 miles and that he was given verbal authorization by an OWCP claims examiner,
Joe Bushnell, who is no longer affiliated with this case.
FACTUAL HISTORY
This case has previously been before the Board.3 In an August 26, 2014 decision, under
OWCP file number xxxxxx460, the Board found that OWCP met its burden of proof to terminate
appellant’s wage-loss compensation on July 16, 2012 for a July 22, 2011 right ankle injury and
that appellant did not establish continuing disability from July 16, 2012 to March 2013. The
Board further found that a conflict in medical evidence has been created regarding OWCP’s
termination of medical benefits.4 The law and facts of the previous Board decision are
incorporated herein by reference.
Under file number xxxxxx460, Dr. Paul L. Kingloff, an attending Board-certified
orthopedic surgeon, referred appellant to Dr. Spiegl, a foot and ankle specialist, for treatment.
While the above-mentioned case was on appeal to the Board, on April 9, 2013 appellant
reinjured his right ankle when he stepped from his postal vehicle. He stopped work that day.
This new injury was developed as OWCP file number xxxxxx308. The claim was accepted for
right ankle sprain, right tibialis tendinitis, right exostosis, right bunion, resolving right idiopathic
scoliosis, and acquired right equinovarus deformity. Appellant received compensation and was
placed on the periodic compensation rolls.
On April 17, 2013 Dr. Kingloff again referred appellant to Dr. Spiegl. In an April 30,
2013 report, Dr. Spiegl reported that appellant had two work-related right ankle injuries, on
July 22, 2011 and April 9, 2013. He provided physical examination findings, reviewed x-rays,
and diagnosed tibialis tendinitis. Dr. Spiegl advised that appellant could only do sedentary work,
and recommended a magnetic resonance imaging (MRI) scan study. On July 8, 2013 he
determined that appellant could only be on his feet for 15 minutes each hour, was unable to
climb, and could not drive. Dr. Spiegl continued to see appellant, and on August 6, 2013 noted
MRI scan findings including a tibialis tendon tear. He recommended reconstructive surgery.
The surgery was authorized by OWCP on November 25, 2013. Dr. Spiegl continued to treat
appellant, and on February 26, 2014 conducted a presurgery history and physical.
Appellant submitted a medical travel refund request for February 26, 2014 for travel
between his home in Cleveland, Tennessee, and Dr. Spiegl’s office in Atlanta, Georgia, for a
total of 267 round-trip miles. By letter dated March 14, 2014, OWCP authorized 267 units of
reimbursement.
On March 11, 2014 Dr. Spiegl performed extensive reconstructive surgery on appellant’s
right ankle and foot. He saw appellant in follow up on March 12, 2014.
3

The instant claim was adjudicated under file number xxxxxx308. That case was combined with file number
xxxxxx460 on November 4, 2014.
4

Docket No. 14-30 (issued August 26, 2014).

2

On March 17, 2014 appellant submitted a travel refund request for March 10 to 12, 2014.
This included 270 miles traveled between his home and Dr. Spiegl’s office, a total of $688.76 for
two nights lodging, $109.35 for meals, and $16.00 for tolls/parking. On March 31, 2014 OWCP
authorized a total of 270 units of reimbursement for March 10, 2014.
Appellant submitted a travel refund request for March 20, 2014 for 270 miles traveled
round trip, $45.22 for meals, and $6.00 for tolls/parking. He submitted another travel refund
request for March 27 and 28, 2014 for 270 miles traveled between his home and Dr. Spiegl’s
office, 12 miles traveled for two trips to a pharmacy, $36.09 for meals, and $6.00 for
tolls/parking. On April 2, 2014 appellant claimed expenses for April 1 and 2, 2014 of 270 miles
round-trip travel between his home and Dr. Spiegl’s office, 12 miles traveled for two trips to a
pharmacy, $36.53 for meals, and $6.00 for tolls/parking. The record at that time confirmed that
he had been seen by Dr. Spiegl on March 20 and April 1, 2014.
Appellant telephoned OWCP on April 7, 2014 regarding his travel reimbursement and
was informed that OWCP does not pay for lodging and meals.
On April 9, 2014 OWCP authorized 276 units of reimbursement for March 27, 2014.
In correspondence dated April 14, 2014 addressed to Mr. Bushnell, appellant maintained
that he spoke on the telephone with Mr. Bushnell on December 19, 2013, and that Mr. Bushnell
had given him authorization for lodging and meal expenses, to include the day before and day
after surgery.
On April 10, 2014 appellant claimed expenses for April 10, 2014 of 270 miles round-trip
travel between his home and Dr. Spiegl’s office, 6 miles traveled for a trip to a pharmacy, $35.72
for meals, and $6.00 for tolls/parking.
Appellant continued to telephone and correspond with OWCP regarding his
reimbursement requests. In an April 11, 2014 letter, OWCP noted his travel reimbursement
requests and informed him of the provisions of 20 C.F.R. § 10.315 which gives OWCP the
discretion to determine if requested reimbursements are reasonable and necessary. It further
noted that, generally, a 100-mile round trip was considered to be a reasonable distance, and that
there was no reimbursement for meals or lodging when travel was for fewer than 500 miles
round trip, and that lodging must receive prior authorization. OWCP informed appellant that the
mere fact that OWCP had previously authorized and paid for medical treatment did not establish
that it would pay reimbursement for travel greater than 100 miles or for meals and lodging.
Appellant was given 30 days to submit medical documentation explaining why he had to travel
so far outside his commuting area for treatment for the accepted conditions.
Appellant submitted treatment notes from Dr. Spiegl dated April 1, 2014. On April 14,
2014 he requested that the Acting Director of OWCP intervene and see that his travel
reimbursement requests were paid in full. Appellant again maintained that on December 19,
2013 Mr. Bushnell had authorized expenses by telephone. He noted that the record did not

3

contain documentation of the telephone call, as required by OWCP procedures.5 On April 22,
2014 Dr. Spiegl advised that it was medically necessary for appellant to return on March 12,
2014, the day after his surgery, to assess the surgical incisions and to prevent infection.
On April 24, 2014 OWCP authorized 276 units of reimbursement for April 10, 2014.
Appellant continued to telephone and write OWCP, complaining that he was incorrectly
reimbursed.
By decision dated April 29, 2014, OWCP advised appellant that for him to be entitled for
travel expenses from his home to Dr. Spiegl’s office, in excess of 100 miles round trip, the
evidence must establish that such travel was reasonable and necessary for treatment of the
accepted conditions. It concluded that the medical evidence did not meet this burden. Appellant
was informed that continued treatment with Dr. Spiegel would be authorized, but that travel
would only be reimbursed for 100 miles round trip. Reimbursement for lodging, meals, and
supplies/appliances was denied.
Appellant submitted a travel reimbursement request for treatment by Dr. Spiegl on
May 6, 2014.
On May 9, 2014 appellant requested reconsideration of the April 29, 2014 decision. He
asserted that, by allowing continued treatment by Dr. Spiegl, it was reasonable for OWCP to
reimburse him for the entire 270-mile round trip. Appellant continued to assert that
Mr. Bushnell had given prior authorization for overnight stays prior to and the evening of the
March 11, 2014 surgery, and continued to dispute the denials of authorization. He submitted
travel reimbursement requests for treatment by Dr. Spiegl on May 22, June 5 and 24 and July 11,
2014
In a merit decision dated August 8, 2014, OWCP denied modification of the prior
decision. It reiterated that appellant could continue treatment with Dr. Spiegl, but that mileage in
excess of 100 miles, lodging, and meals would not be reimbursed.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.6 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in

5

There is no record in either case records reflecting that appellant called OWCP on December 19, 2013. There
are telephone memoranda between appellant and Mr. Bushnell on December 19 and 20, 2013 that appear to be about
prescriptions for foot inserts and orthotics.
6

5 U.S.C. § 8103(a).

4

the shortest amount of time.7 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on OWCP’s authority is that of reasonableness.8
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.9 To determine a reasonable distance, it will consider the availability of
services, the employee’s condition, and the means of transportation. Effective August 29, 2011,
OWCP regulations provide that a round-trip distance of up to 100 miles is considered a
reasonable distance to travel.10 If round-trip travel of more than 100 miles is contemplated, or air
transportation or overnight accommodations will be needed, the employee must submit a written
request to OWCP for prior authorization with information describing the circumstances and
necessity for such travel expenses. OWCP will approve the request if it determines that the
travel expenses are reasonable and necessary and are incident to obtaining authorized medical
services, appliances or supplies.11
Pursuant to FECA Bulletin No. 14-02, issued January 29, 2014, when a claimant submits
a travel reimbursement in excess of 100 miles for a single date of service, the bill will
automatically be suspended and the Central Bill Processing provider will send notification to
OWCP claims examiner.12 FECA Bulletin No. 14-02 notes that in some limited circumstances it
may be necessary for a claimant to travel more than 100 miles on a regular basis, such as when
the claimant lives in a remote area.13
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s requests
for travel reimbursement.
On March 17, 2014 appellant submitted a travel refund request for March 10 to 12, 2014.
This included 270 miles traveled between his home and Dr. Spiegl’s office, $688.76 for two
nights lodging, $109.35 for meals, and $16.00 for tolls/parking. On March 31, 2014 OWCP
authorized a total of 270 units of service for March 10, 2014. It did not authorize reimbursement
for lodging, meals, or tolls/parking. Appellant submitted additional requests for travel expenses
including mileage and meal reimbursement.
7

Dale E. Jones, 48 ECAB 648 (1997).

8

Daniel J. Perea, 42 ECAB 214 (1990) (Abuse of discretion by OWCP is generally shown through proof of
manifest error, clearly unreasonable exercise of judgement, or administrative actions which are contrary to both
logic and probable deductions from established facts).
9

20 C.F.R. § 10.315(a).

10

Id.

11

Id. at § 10.315(b).

12

FECA Bulletin No. 14-02 (issued January 29, 2014).

13

Id.

5

As noted above, OWCP regulations provide that, generally, a round trip of up to 100
miles is a reasonable distance to travel.14 There may be circumstances where travel
reimbursement of more than 100 miles is appropriate. An example of those circumstances might
be an appellant who lives in a remote area with limited medical services and physicians of an
appropriate specialty. To establish that a travel reimbursement of more than 100 miles is
warranted, OWCP regulations indicate that the claimant must provide information describing the
circumstances and necessity for such travel expenses.
In this case, there is no evidence that appellant lived in a remote area with limited access
to medical services or providers. He lives in Cleveland, Tennessee, which is near Chattanooga,
Tennessee. There is no indication that competent and appropriate medical care was not available
within a commuting area of Cleveland, Tennessee. Although OWCP had authorized travel
expenses to Dr. Spiegl in the past, this past practice does not establish a right to continuing
authorization.15 As indicated in FECA Bulletin No. 14-02, any travel reimbursement request of
more than 100 miles was to be reviewed by an OWCP claims examiner.16
As to appellant’s claims for reimbursement of lodging and meal expenses, although he
asserts that he was given authorization over the telephone by an OWCP claims examiner, this is
not found in the record.17 More importantly, as noted above, a written request for prior
authorization must be submitted to OWCP describing the circumstances and necessity for such
travel expenses.18
The Board finds that OWCP properly denied the travel reimbursement requests in this
case. No probative evidence was presented with respect to the necessity of travel over the 100mile standard set forth in OWCP regulations or that OWCP abused its discretion in denying
reimbursement for lodging and meals. OWCP has administrative discretion with respect to
authorization of travel reimbursement.19 The Board finds that OWCP did not abuse its discretion
in denying appellant’s travel reimbursement requests.20
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for travel reimbursement.

14

20 C.F.R. § 10.315(a).

15

See W.H., Docket No. 14-1662 (issued February 3, 2015).

16

FECA Bulletin No. 14-02, supra note 12.

17

Supra note 5.

18

20 C.F.R. § 10.315(b).

19

Daniel J. Perea, supra note 8.

20

See V.K., Docket No. 12-1103 (issued October 12, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 8 and April 29, 2014 are affirmed.
Issued: July 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

